Lord, C. J.
The only question in this case arises on a stipulation of the parties. The stipulation was as follows:—
“ It is hereby agreed and stipulated that the plaintiff may take judgment against the defendant Laura Corbus, for the sum of one hundred dollars, and the clerk is hereby authorized to enter judgment for said amount, and that execution not to issue until the first day of October, 1886.
(Signed,) “J. K. Weatherford,
“Attorney for Plaintiff.
“ J. R. BrysoN,
“ Attorney for Defendant Laura Corbus.”
Thereafter the plaintiff filed a motion for judgment for costs and disbursements of the action against the defendant Laura, which the court overruled, and the plaintiff appeals, assigning this ruling and order as error. The evident object of the stipulation was to limit the amount of the judgment to the sum named, and fix the time within which it might be paid before resort could be had to the process of the court to enforce it. There is nothing said of costs, and for this reason it is argued that costs were excluded. We think the rule is otherwise; costs are an *70allowance to a party for tbe expenses incurred in prosecuting or defending a suit, and are an incident of the judgment. The stipulation provided, “that the plaintiff may take judgment,” etc., and the judgment entered in pursuance of it carried the costs as an incident, unless expressly stipulated. In Wing v. N. Y. & E. R. R. Co. 1 Hilt. 244, it is held that when a judgment is entered for the plaintiff for an amount fixed by stipulation between the parties, the plaintiff is entitled to costs in addition thereto, although they are not mentioned in the stipulation. The court says: “ Costs followed as a matter of course upon the plaintifPs recovery, and if the defendants wished to protect themselves against the payment of them they should have inserted it in the stipulation.” Something was said at the argument about the apportionment of the costs between the parties; but this is a matter with which we have nothing to do on this appeal. To whatever extent the defendant in the stipulation was liable, as a consequence of the judgment in the action, the plaintiff was entitled to have taxed and recover. The judgment must be reversed.